UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4253


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHANNON ANDRE PETERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:07-cr-00047-BO-1)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Cannon, III, CANNON LAW OFFICES, PLLC, Greenville,
North Carolina, for Appellant. Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shannon Andre Peters pled guilty without benefit of a

written plea agreement to distribution of more than five grams

of   crack    cocaine,    in     violation      of     21       U.S.C.   § 841(b)(1)(B)

(2006).       The   district      court    imposed          a    262-month      sentence.

Peters timely appealed.

             Counsel for Peters has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying that

there are no meritorious grounds for appeal, but raising the

issues    suggested      by    Peters   that      he    was       prejudiced        by   the

Government’s refusal to permit him to cooperate with authorities

in an effort to reduce his sentence after he learned that the 21

U.S.C. § 851 (2006) information would increase his Guidelines

range, that the court should have granted a downward variance

because the Guidelines sentence over-represented the seriousness

of Peters’ record, and a sentence less than 262 months would

have been appropriate in light of Peters’ age of 32, the lack of

offense-related       violence,      and       family       issues.           Finding     no

reversible error, we affirm.

             When determining a sentence, the district court must

calculate the appropriate advisory Guidelines range and consider

it   in   conjunction     with    the   factors        set       forth   in    18    U.S.C.

§ 3553(a) (2006).         Gall v. United States, 128 S. Ct. 586, 596

(2007).      Appellate review of a district court’s imposition of a

                                           2
sentence,        “whether       inside,        just        outside,       or    significantly

outside the Guidelines range,” is for abuse of discretion.                                  Id.

at 591.        Sentences within the applicable Guidelines range may be

presumed       by    the   appellate       court          to    be    reasonable.        United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

               The district court followed the necessary procedural

steps     in        sentencing        Peters,            appropriately         treating     the

Sentencing          Guidelines       as   advisory,            properly    calculating      and

considering the applicable Guidelines range, and weighing the

relevant § 3553(a) factors.                    Although Peters alleged that, had

he known of the full effect of the 18 U.S.C. § 851 information

filed against him, he would have cooperated, there was no error.

Peters     was       afforded    the      opportunity            to   cooperate     with    the

Government and admittedly chose not to in a timely manner.                                  Only

upon    learning       that    the    bottom        of    his    Guidelines      range     would

increase from 188 to 262 months did he attempt to cooperate.

Peters was aware that the Government filed a § 851 information

at the time of his arraignment.

               We have considered Peters’ arguments that his sentence

was not reasonable because it overrepresented the seriousness of

his past criminal activity and that it should have been lower

based     on     his    age,     lack     of    offense          related       violence,    and

obligations for the care of several children and other family



                                                3
members,    and       conclude    that     the    sentence      the     district    court

imposed was not an abuse of discretion.

            We have reviewed Peters’ pro se supplemental brief and

find no merit in his claims regarding the Full Faith and Credit

Clause, § 851 procedures, and whether the district court was

required    to    elicit        specific     objections         after    imposing     the

sentence.        In    accordance    with        Anders,   we    have     reviewed    the

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Peters’ conviction and sentence.

This court requires that counsel inform Peters, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Peters requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Peters.

            We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented      in     the    materials

before    the    court    and    argument        would   not    aid     the    decisional

process.

                                                                                 AFFIRMED




                                            4